DREW, Justice, Retired
(concurring specially) :
I concur in the denial of certiorari in this case. In doing so I am persuaded by the observation of the Judge of Industrial Claims (approved by the full Commission in its affirmance without opinion) that “I have also considered the employer-carrier’s Exhibits 1 and 2 taking note that the employer and carrier have not denied emergency treatment to the claimant while out of state or out of the city”. I construe this as holding that the claimant is entitled to emergency palliative treatment wherever he may be if such is needed and is causally related to the industrial accident. With such holding I am in agreement.
As to the bill of Doctor Boardman, I feel bound by the findings of the Judge of Industrial Claims that such treatment was not causally related to the accident.
ERVIN, J., concurs.